Citation Nr: 0721916	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-29 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

Entitlement to an increased disability rating for enucleation 
of the right eye, currently rated as 40 percent disabling.

Entitlement to an increased disability rating for residuals 
of a shell fragment wound of the right frontal lobe, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 and 
November 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Board notes that the veteran submitted additional medical 
records directly to the Board in May 2007, which have not 
been reviewed by the RO.  The veteran did not include a 
waiver of initial RO consideration of those records but the 
Board finds that the evidence is cumulative of the evidence 
previously of record.  Therefore, a remand is not required.

The veteran also filed a notice of disagreement with the RO's 
denial of service connection for his hearing loss and 
tinnitus disabilities, but service connection for both 
disabilities was thereafter granted in a July 2004 decision 
of a Decision Review Officer.  


FINDINGS OF FACT

1.  The veteran's right eye was enucleated, he is able to 
wear a prosthesis and there is no active pathology.   

2.  The veteran is not blind in the nonservice-connected left 
eye.

3.  The veteran currently has no significant impairment due 
to the residuals of a shell fragment wound of the right 
frontal lobe.   




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
enucleation of the right eye have not been met.  38 U.S.C.A. 
§§ 1155, 1160(a),  (West 2002); 38 C.F.R. §§ 3.383(a), 4.7, 
4.84a, Diagnostic Codes 6009, 6019, 6066 (2006).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right frontal lobe 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8045 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice in a letter mailed in 
January 2004, prior to its initial adjudication of the 
claims.  Although he was not specifically informed that he 
should submit any pertinent evidence in his possession, he 
was informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  In any 
event, he was specifically informed in a June 2004 letter 
that he should submit any pertinent evidence in his 
possession.

Although the veteran has not been provided notice with 
respect to the effective-date element of his claims, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an increased rating is 
not warranted for either disability.  Consequently, no 
effective date for an increased rating will be assigned, so 
the failure to provide notice with respect to this element of 
the claim was no more than harmless error.

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  In addition, the veteran was afforded appropriate 
VA examinations in January 2004.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate either of the claims.  The 
Board is also unaware of any such evidence.  Accordingly, the 
Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Enucleation of the Right Eye

Residuals of an eye injury are to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during the continuance of 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6009.

Anatomical loss of one eye and vision of 20/40 or better in 
the other eye warrants a 40 percent disability rating.  38 
C.F.R. § 4.84a, Diagnostic Code 6066.  A note following the 
code provides that an additional 10 percent is warranted if 
an artificial eye cannot be worn.  

Compensation is payable for the combination of specified 
service-connected and nonservice-connected disabilities, 
including blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of nonservice-connected disability.  38 U.S.C.A. § 
1160(a); 38 C.F.R. § 3.383.

The veteran underwent enuncleation of his right eye in 
service following the incurrence of a shell fragment wound.  
At his January 2004 VA examination, no active pathology was 
found.  His right eye prosthesis was well fitted, and 
corrected visual acuity in his left eye was 20/20.  When he 
was seen by VA on an outpatient basis in April 2006, visual 
acuity in his left eye remained 20/20.  Although he reported 
using eye drops, the outpatient record does not show that any 
active pathology was found.  The January 2004 VA examination 
did disclose moderate ptosis of the right eye lid, but this 
is a condition that is rated on the basis of impairment of 
visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic Code 6019.  

In sum, the evidence shows no pathology or functional 
impairment that is not contemplated by the assigned rating of 
10 percent.  Accordingly, an increased rating is not in 
order.

Residuals of a Head Injury

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

In response to his claim, the veteran was afforded a VA 
examination in January 2004.  He reported a history of 
migraine headaches but indicated that a friend who is a 
doctor advised him to take caffeine whenever he felt a 
headache coming on.  He indicated that this had helped 
enormously and that he was no longer bothered by migraines as 
long as he took caffeine immediately.  The veteran did not 
allege any other significant symptoms or functional 
impairment associated with the disability, and the mental 
status examination was unremarkable.  The pertinent diagnosis 
was status post shrapnel wounds to the frontal love with 
residual headaches.  

As set forth above, the veteran is currently receiving the 
maximum authorized evaluation for subjective complaints, such 
as headaches, symptomatic of brain trauma in the absence of a 
diagnosis of multi-infract dementia.  He does not have multi-
infarct dementia.  In addition, no purely neurological 
disabilities are present.  Therefore, he is not entitled to 
more than a 10 percent schedular rating for this disability.  

The Board has also considered whether this claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The governing 
norm for consideration of an extra-schedular evaluation is 
that the case present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  As discussed above, the 
veteran's headaches are effectively controlled with caffeine 
and he has no other significant symptoms or functional 
impairment due to this disability.  In addition, he has not 
required frequent hospitalization for the disability.  In sum 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the schedular criteria.  Therefore, 
referral of this claim for extra-schedular consideration is 
not in order.


ORDER

Entitlement to an increased disability rating for enucleation 
of the right eye is denied.

Entitlement to an increased disability rating of residuals of 
a shell fragment wound of the right frontal lobe is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


